Citation Nr: 1045644	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-25 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for loss of use of both 
lower extremities.

2.  Entitlement to automobile and adaptive equipment or adaptive 
equipment only.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1949 to January 1961 
and from February 1961 to February 1969.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada

The Board notes that the appellant requested a hearing before a 
decision review officer (DRO) in connection with the current 
claim.  The DRO hearing was scheduled and subsequently held in 
April 2007 at the Reno RO.  The appellant testified at that time 
and the hearing transcript is of record.  The Board also notes 
that the appellant requested a Travel Board hearing in connection 
with the current claim as well.  The Travel Board hearing was 
subsequently scheduled and held in May 2009.  The appellant 
testified at that time and the hearing transcript is of record.

This case was previously before the Board in March 2010 when it 
was remanded for further development.  The required development 
having been completed, this case is appropriately before the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's lower extremities do not manifest symptoms, 
including extremely unfavorable ankylosis of the knee, or 
complete ankylosis of two major joints of an extremity, 
shortening of the lower extremity of 3 1/2 inches or more, 
complete paralysis of the external popliteal, foot drop and 
slight droop of the first phalanges of all toes, an inability to 
dorsiflex the foot, loss of extension (dorsal flexion) of the 
proximal phalanges of the toes, loss of abduction of the foot, or 
weakened adduction of the foot, that equate to an effective 
function remaining that would be equally well served by an 
amputation stump at the site of election below the elbow or knee 
with use of a suitable prosthetic appliance. 

2.  It has not been shown that the appellant has the anatomical 
loss or loss of use of a hand or a foot due to a service-
connected disability, nor is functioning of a hand or a foot 
shown to be so limited due to a service-connected disability that 
the appellant would be equally well-served by an amputation with 
use of a suitable prosthetic appliance.

3.  The appellant does not have permanent impairment of vision of 
both eyes due to a service-connected disability.

4.  Ankylosis of one or both of the appellant's knees or one or 
both of the appellant's hips is not shown due to service-
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for loss of use of both 
lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.350, 4.124a, Diagnostic Code 8521 (2010).

2.  The criteria for certification for automobile and adaptive 
equipment, or adaptive equipment only, have not been met.  38 
U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. §§ 3.350, 3.808 
(2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  

Here, in regard to the Veteran's claim of entitlement to 
automobile and adaptive equipment or adaptive equipment only, the 
VCAA duty to notify was satisfied by way of a letter sent to the 
appellant in June 2006 that fully addressed all notice elements 
and was sent prior to the initial AOJ decision in this matter.  
The letter informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  

Here, in regard to the Veteran's claim of entitlement to service 
connection for loss of use of both lower extremities, the duty to 
notify was not satisfied prior to the initial unfavorable 
decision on the claim by the AOJ.  Under such circumstances, VA's 
duty to notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be cured 
by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to the 
AOJ's initial adjudication, this timing problem can be cured by 
the Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter sent to the appellant 
in February 2007 that fully addressed all notice elements.  The 
letter informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's respective 
duties for obtaining evidence.  Although the notice letter was 
not sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not only 
has the appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her or his claim and 
given ample time to respond, but the AOJ also readjudicated the 
case by way of supplemental statements of the case issued in 
March 2008, February 2009, and August 2010 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA treatment records.  The 
Veteran submitted relevant private treatment records from Desert 
Springs Hospital, Summerlin Hospital, Rainbow Medical Foot 
Center, Summit Medical Group, Lake Mead Radiologists, Desert 
Radiologists, Nevada Eye and Ear, Nevada Orthopedic and Spine 
Center, Mountainview Hospital, HealthSouth, Pinnacle, and Drs. 
E.A. and A.S., and was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Acting 
Veterans Law Judge.  The appellant was afforded VA medical 
examinations in February 2006, March 2006, October 2007, December 
2008, and June 2009.

The Board notes that it previously remanded the Veteran's claims 
in March 2010 for the Veteran to be asked to identify all sources 
of private treatment and to provide necessary releases for VA to 
secure the records regarding this treatment and for the VA to 
obtain and associate with the claims file all VA treatment 
records dated since October 2009.  In a letter dated in April 
2010, the RO requested that the Veteran identify all sources of 
private treatment and evaluation and to provide any necessary 
releases of any identified records.  The Board notes that the 
Veteran did not respond to this letter.  In addition, the RO has 
obtained and associated with the claims file all records of VA 
treatment dated since October 2009.  As such, the Board is thus 
satisfied that the RO has substantially complied with the orders 
of the March 2010 remand.  See Dyment v. West, 13 Vet. App. 141, 
146- 47 (1999) (regarding substantial compliance); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Loss or Permanent Loss of Use of the Lower Extremities

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 C.F.R. § 3.303.  
In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances lay testimony, of in- service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a Veteran seeking 
disability benefits must establish the existence of a disability 
and a connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In addition to the elements of direct service connection, service 
connection may also be granted on a secondary basis for a 
disability if it is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a 
service-connected disability aggravates a non-service-connected 
condition, a Veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Evidence of a temporary flare-up, without more, does not 
satisfy the level of proof required to establish an increase in 
disability.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. 
Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the regulation addressing service connection 
for disabilities on a secondary basis, 38 C.F.R. § 3.310, was 
amended in September 2006.  See 71 Fed. Reg. 52,744-52,747 (Sept. 
7, 2006), effective October 10, 2006.  The change was made to 
conform VA regulations to decisions from the Court, specifically 
Allen v. Brown, 7 Vet. App. 439 (1995).  The prior regulation 
addressed whether a service connected disability was the cause of 
a secondary disability.  The Allen decision provides for 
consideration of whether a service-connected disability 
aggravates a non-service-connected disability.  The change in 
regulations includes the holding from Allen in a new section, 38 
C.F.R. § 3.310(b).

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in the light of its 
own inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the Veteran.

The Veteran seeks entitlement to service connection for loss of 
use of both lower extremities.

Loss of use of a hand or foot is defined as no effective function 
remaining other than that which would be equally well served by 
an amputation stump at the site of election below the elbow or 
knee with use of a suitable prosthetic appliance.  38 C.F.R. § 
3.350.  The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, manipulation, 
etc., in the case of the hand, or of balance, propulsion, etc., 
in the case of a foot, could be accomplished equally well by an 
amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2)(i).

Examples under 38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of two 
major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss of 
use of a foot under 38 C.F.R. § 3.350(a)(2) is complete paralysis 
of the external popliteal (common peroneal) nerve and consequent 
foot drop, accompanied by characteristic organic changes, 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this nerve.  
Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, complete 
paralysis also encompasses foot drop and slight droop of the 
first phalanges of all toes, an inability to dorsiflex the foot, 
loss of extension (dorsal flexion) of the proximal phalanges of 
the toes, loss of abduction of the foot, weakened adduction of 
the foot, and anesthesia covering the entire dorsum of the foot 
and toes.

The Veteran underwent total knee replacement surgery for the 
right knee in March 2005 due to degenerative joint disease of the 
right knee.

In April 2005, post surgery, the Veteran reported that he walks 
in his home using a walker.  Upon examination the Veteran's right 
knee was noted to have a range of motion of approximately 5 
degrees to 115 degrees.  The Veteran's knee was noted to be 
stable to varus/valgus anterior/posterior translation.  The 
Veteran's knee was noted to be neurovascularly intact.  

In April 2005 the Veteran was admitted for private rehabilitation 
services regarding his total right knee replacement.  The Veteran 
was noted to be diagnosed with osteoarthritis and status post 
right total knee arthroplasty.  The Veteran was noted to be 
modified independent with mobility and transfers with physical 
therapy ambulating up to 150 feet with weight bearing as 
tolerated with a front-wheel walker.  The Veteran was noted to be 
modified independent to supervised with activities of daily 
living and bed/toilet/tub/shower transfers with occupational 
therapy.

In a treatment note dated in August 2005 the Veteran was noted to 
have developed flexion contracture in the right knee because he 
spent the vast majority of his time in a motorized chair.  Upon 
examination the Veteran's right knee had a range of motion of 7 
degrees to 130 degrees and was stable to varus-valgus, 
anteroposterior translation.  The Veteran's right knee was 
distally neurovascularly intact.  

In an August 2005 treatment note the Veteran was noted to have 
modified independence of basic care requiring adaptive equipment 
and prolonged time.  The Veteran was unable to stand or ambulate 
for more than two or three minutes.  The Veteran complained of 
right greater than left lower extremity weakness and knee 
stiffness.  The Veteran was noted to have severe difficulty 
walking rendering him unable to access community services without 
the assistance of a power mobility chair.  The Veteran lacked an 
appropriate home exercise program.  The Veteran was unable to 
perform a leg balance, complete squat, climb a flight of stairs, 
or walk a half mile.  Physical examination revealed severe 
restriction of the flexibility of the hamstrings, knee extension 
and flexion muscle strength of 4/5 bilateral.  The Veteran had a 
severe flexed knee gait and was bound to a power mobility chair 
for distances greater than 100 feet.  On the left the range of 
motion of the knee was -10 degrees to 120 degrees and on the left 
knee was -25 degrees to 120 degrees.  The examiner rendered the 
opinion that the Veteran required skilled rehabilitative therapy 
in conjunction with a home exercise program.  The Veteran was 
noted to have chronic lower extremity weakness and loss of 
endurance due to diabetic neuropathy and status post right total 
knee replacement.  The Veteran was indicated to have severe 
functional limitation with regard to gait and standing tolerance.

In September 2005 the Veteran was noted to be unable to stand or 
ambulate for more than 2 to 3 minutes.  He had greater weakness 
in the right lower extremity than the left.  He had severe 
difficulty walking rendering him unable to access community 
services without the assistance of a power mobility chair.  The 
Veteran had a fair knowledge of the home exercise program.  
Objective examination revealed severe restriction of flexibility 
in the left and right iliopsoas and hamstrings.  Muscle testing 
revealed 4/5 in the knee extension and flexion bilaterally.  
There was severe flexed knee gait and the Veteran was noted to be 
bound to the power mobility chair for gait distances over 100 
feet.  The Veteran had a range of motion of -10 to 120 degrees in 
the left knee and -25 to 120 degrees in the right knee.

In February 2006 the Veteran underwent an X-ray of the hips.  The 
Veteran was diagnosed with mild bilateral hip osteoarthritis.  
After an X-ray of the knees in February 2006 the Veteran was 
diagnosed with mild left knee osteoarthritis and possible old 
medial collateral ligament tear, and total right knee 
replacement.

In February 2006 the Veteran was afforded a VA Compensation and 
Pension (C&P) diabetes mellitus examination.  The Veteran 
reported that he had numbness in the hands and feet.  Examination 
of the lower extremities revealed stasis dermatitis with moderate 
dryness and monofilament test bilaterally is 2/5.  The Veteran 
was reported to have onychomycosis, no fissures, and no 
ulcerations.  The Veteran was diagnosed with lower extremity 
peripheral neuropathy due to microvascular complications of 
diabetes mellitus.  

In February 2006 the Veteran was afforded a VA C&P peripheral 
nerves examination.  The Veteran reported that he had peripheral 
neuropathy and that he experienced paresthesias in the hands and 
lower extremities radiating to the feet, especially in the 
plantar surfaces and toes.  The Veteran indicated that the 
condition had a moderate to severe impact on his daily 
activities.  The examiner noted that the neuropathy was mainly 
sensory and was characterized by neuritis.  The nerves involved 
were reported to be the median, ulnar, and plantar.  Physical 
examination revealed extensive dryness in the hands and feet.  
The Veteran had full range of motion bilaterally with age-
consistent weakness.  The Veteran did not have any amputation.  
The Veteran had palpable pulses in the radial, dorsalis pedis, 
and posterior tibialis.  There was moderate tinea pedis and 
calluses in the feet.  Monofilament testing was 2/5 bilaterally.  
The joints affected were noted to be the hands and wrists.  The 
Veteran was able to make a fist and extend his fingers.  Flexion 
and extension were intact.  Bilaterally the wrist dorsiflexion 
and extension was 0 to 60 degrees, palmar flexion was 0 to 70 
degrees, radial deviation was 0 to 14 degrees, ulnar deviation 
was 0 to 34 degrees.  In the lower extremities the ankle 
dorsiflexion was 0 to 12 degrees and plantar flexion was 0 to 12 
degrees.  The joints did not have pain on motion, but, there was 
weakness resulting in 5 to 10 degrees of additional limitation of 
motion during a flare-up.  The examiner diagnosed the Veteran 
with peripheral neuropathy of the upper and lower extremities.

In February 2006 the Veteran was afforded a VA C&P hand, thumb, 
and fingers examination.  Physical examination revealed no 
ankylosis.  Wrist dorsiflexion was 25 degrees.  
Metacarpalphalangeal flexion was 30 degrees and proximal 
interphalageal joint flexion was 30 degrees.  The Veteran did not 
have any limitation of motion of any single of multiple digits of 
the hands.  Evaluation of the hand as a unit revealed no gaps 
between the thumb and fingers, in between the tips of the fingers 
and the proximal transverse crease of the palm and between the 
thumb pad and the fingers with the thumb attempting to oppose the 
fingers.  The Veteran's strength for pushing and pulling were 
reduced due to age.  Twisting was intact.  The Veteran was able 
to open his medications cover during the examination.  The 
dexterity for twisting and probing was intact.  The Veteran was 
noted to be right hand dominant.  Touching and expression was 
normal and there was no flexion deformity that will interfere 
with the function of the other fingers.

In February 2006 the Veteran was afforded a VA C&P muscles 
examination.  The Veteran did not report any symptoms of muscle 
pain.  The Veteran did not have any tremors of any muscle.  
Physical examination revealed intact muscle strength of the right 
shoulder, no muscle herniation, and no loss of muscle function.  
The right hip X-ray was unremarkable.  

In February 2006 the Veteran was afforded a VA C&P spine 
examination.  Physical examination of the spine revealed no 
kyphosis, limbs symmetrical, no deformities other than on the 
upper extremities.  Posture intact, gait very limited due to 
lower extremity weakness and peripheral neuropathy from diabetes.  
Position of the head was midline, curvature of the spine was 
normal.  Asymmetry in appearance and symmetry and rhythmic spinal 
motion.  Cervical spine forward flexion was 0 to 34 degrees, 
extension was 0 to 30 degrees, left and right lateral flexion 
were 0 to 32 degrees, right and left lateral rotation were 54 
degrees.  The cervical spine had no pain on motion.  Loss of 5 to 
10 degrees with repetitive motion due to fatigue.  No objective 
evidence of painful motions, spasm, or weakness.

Examination of the thoracolumbar spine was 0 to 70 degrees of 
flexion, 0 to 20 degrees of extension, left and right lateral 
flexion of 0 to 20 degrees, left and right lateral rotation of 20 
degrees.  The thoracolumbar spine did not have pain on motion.  
Repetitive motion produced a 5 degree loss of range of motion.  
There was no evidence of muscle spasm, no guarding, and no 
localized tenderness.  The Veteran had preserved spinal contour.  
Gait was limited due to peripheral neuropathy and due to weight 
problems.  There was no muscle spasm, no guarding severe enough 
to result in abnormal gait or abnormal contour.

Neurological examination revealed muscles atrophied due to aging, 
tone age consistent and strength of 2+.  Reflexes of the deep 
tendon and the cutaneous were decreased.  There were no 
pathological problems.  Lasegue's was negative bilaterally.  
Waddell's test was negative and there was no intervertebral disc 
syndrome.  The examiner diagnosed the Veteran with cervical, 
thoracic, and lumbar spine osteoarthritis.

In February 2006 the Veteran was afforded a joints examination of 
the knees.  The Veteran indicated that he was unable to ambulate 
without his walker.  He indicated that he can walk about 50 feet 
and can only stand for less than 5 minutes.  The Veteran had a 
callous in the plantar surface that was mild.  He had some 
breakdown but no unusual shoe wear pattern that would indicate 
abnormal weight bearing.

The right knee was very stable due to the total knee replacement.  
The left knee was stable to varus and valgus in neutral and 30 
degrees of flexion.  The medial and lateral collateral ligaments 
were stable by performing the Lachman's test.  Anterior and 
posterior cruciate ligaments were stable in the left knee and the 
medial and lateral meniscus were stable by the McMurray's test.

Right knee flexion was 0 to 80 degrees, extension was -15 
degrees.  Left knee flexion was 0 to 85 degrees, extension was 0 
degrees.  The Veteran was noted to have an additional 5 to 10 
degrees of limitation of motion in the right knee due to pain.  
The left knee had no flare-ups.

In March 2006 the Veteran was afforded a VA C&P diabetes mellitus 
examination.  The Veteran was noted to have easy fatiguability, 
shortness of breath on exertion, and decreased exercise 
tolerance.  There was no history of PND, orthopenea, presyncope, 
syncope or chest pain, palpitations.  Neurological examination 
was limited to motor examination that as normal without focal 
deficits.  The lower extremities revealed 1+ pitting ankle edema, 
dorsalis and tibialis posterior pulses of 2+ and 1+ bilaterally 
respectively.  

In a treatment note, dated in June 2006 the Veteran was noted to 
have no sensation in the bottom of the feet at all.

In an ambulatory care treatment note, dated in June 2006, the 
Veteran indicated that his orthopedic problems had gotten worse 
because his right knee total replacement did not work out as 
anticipated.  The Veteran had trouble with the left knee but 
feared replacement surgery.  The Veteran indicated that he used a 
small scooter that he was able to take apart and put into his 
car.  The Veteran indicated that he was not able to go many 
places because he cannot get his scooter into his car.  The 
Veteran reported that he slipped and fell while leaning against 
the car trying to get in.  Upon physical examination the Veteran 
was noted to be able to stand with difficulty.  The Veteran was 
reported to have no sensation on the bottom of his feet.

In a treatment note dated in October 2006 the Veteran was noted 
be unable to walk due to failed right knee replacement with 
inability to extend his leg.  The Veteran was noted to have 
painful peripheral neuropathy.

At a hearing before a Decision Review Officer (DRO) in April 2007 
the Veteran indicated that he could not maneuver without the use 
of a motorized wheelchair.  The Veteran stated that he had 
difficulty with balance and was always falling down.  He 
indicated that his scooter was authorized by the surgeon that 
preformed his knee replacement surgery.  The Veteran reported 
that he had no sensation in his feet and that he had cut his foot 
several times without knowing.

In October 2007 the Veteran was afforded a VA C&P peripheral 
nerves examination.  The Veteran reported constant low back pain 
with leg radiculopathy and neuropathy.  He stated that he had 
weakness, stiffness, paresthesias, impaired coordination, 
tingling, numbness, and pain.  Physical examination revealed 
nerve paralysis due to sciatica, thoracolumbar injuries, lower 
extremity weakness and atrophy.  The Veteran could not stand for 
more than 2 minutes or walk more than 8 feet.  The Veteran had 
difficulty standing up from a sitting position.  The Veteran is 
unable to bend and lift up any objects weighing more than 2 
pounds because of pain and weakness.  Walking was severely 
limited because weakness of the lower extremities musculature and 
also because of gait imbalance.  The Veteran had worsening 
diabetic neuropathy with lack of propriception and feeling in 
both feet.  The conditions made standing and walking even worse 
due to imbalance.  Sensory function was noted to be absent in the 
vibration, pain, light touch, and position in the bilateral feet.  
Reflex examination revealed 1+ reflex in the left and right knee, 
0 in the left and right ankle, abnormal dorsiflexion in the left 
and right plantar, muscle atrophy was present in the gastronemius 
representing merely disuse.  The gait and standing were unsteady.  
The examiner diagnosed the Veteran with diabetic peripheral 
neuropathy and bilateral lower extremities paresis due to 
diabetes and traumatic lumbar spine arthritis.

In October 2007 the Veteran was afforded a VA C&P Aid and 
Attendance examination.  The examiner noted that the Veteran was 
not permanently bedridden or currently hospitalized.  He was 
noted to be able to travel beyond the domicile and came to the 
examination alone.  Daily activities included cooking breakfast, 
cleaning up around the house, watching television, reading books, 
and going shopping with his wife using his scooter.  The Veteran 
was not noted to use an orthopedic or prosthetic appliance.  
Imbalance was noted to constantly affect the Veteran's ability to 
ambulate.  The Veteran was able to protect himself from the daily 
environment and was noted to be able to perform all self-care 
functions.  Physical examination revealed that the Veteran was 
unable to walk.  He was able to walk without the assistance of 
another person only within the home.  The Veteran was 
unrestricted in leaving the home.  The Veteran did not have any 
cervical spine limitation of motion or deformity.  He had 
limitation of motion of the thoracolumbar spine.  Function of the 
upper extremities was normal.  The Veteran had limitation of 
joint motion, muscle weakness, atrophy, and lack of coordination 
in the left and right lower extremities.  The Veteran was unable 
to stand more than 2 minutes or walk more than 8 feet.  Weight 
bearing, propulsion, and balance were abnormal.  The Veteran had 
a severely unsteady gait and standing requiring constant use of 
an electrical chair at home and a scooter outside the home.  The 
Veteran was noted to need a wheelchair or scooter ramp equipped 
van to remain mobile and self-sufficient

A November 2007 treatment note indicated that monofilament 
examination of the feet was abnormal.  In November 2007 the 
Veteran was noted to be unable to walk due to a failed right knee 
replacement with inability to extend.

In December 2008 the Veteran was afforded a VA C&P examination 
regarding his claim of loss of use of the lower extremities.  The 
Veteran claimed that he had loss of use of the lower extremities 
due to service-connected peripheral neuropathy, osteoarthritis 
involving the left lower extremity, and a failed right knee 
replacement.  The Veteran was noted to use a wheelchair to 
ambulate.  The examiner noted that the Veteran's condition was 
constant.  The Veteran ambulated very little and was noted to be 
able to transfer with the use of his electric chair.  He could 
walk upwards of 10 feet with either a cane or a walker.  He 
required a wheelchair or scooter to mobilize over any significant 
distance.  The Veteran had no dislocations or subluxations of the 
kneecaps.  He had a repair of the rotator cuff of the right 
shoulder in 2003, a coronary artery stent in 2000, and a total 
knee arthroplasty in 2005.  The Veteran was noted to have 
multiple joint involvement with osteoarthritis involving the back 
and hip as well as the left knee.  The Veteran was noted to be 
able to wash and dress.  The Veteran occasionally needs 
assistance when his condition escalates in intensity.  The 
Veteran can lift and carry 40 pounds from his wheelchair; 
however, the Veteran could not stand, lift, and carry because he 
was too unstable standing.  The Veteran had difficulty with 
balancing due to the decreased sensory perception and 
proprioception of his feet.  The Veteran could not feel his feet.

Physical examination revealed that the Veteran had difficulty 
transferring between the chair and the examination table.  The 
Veteran was able to undress and dress himself.  He was wearing 
slip on shoes and no stockings.  There were no calluses on his 
feet.  Peripheral vascular insufficiency with increased 
pigmentation was noted in the lower extremities.  The feet were 
cool, slightly cyanotic in appearance.  Peripheral pulses of the 
distal extremities were diminished, +1 of the posterior tibial 
artery but dorsalis pedis arterial pulse was absent bilaterally.  
Range of motion of the knees was 40 to 110 degrees in the right 
knee and 30 to 130 degrees in the left knee.  The Veteran lacked 
full extension with 40 degrees in the right knee and 30 degrees 
in the left knee.  Due to the lack of full extension the Veteran 
walked in a hunched-forward position holding onto a chair and 
wall due to his instability.  The leg lengths were not measured 
due to the Veteran's inability to extend his legs.  Motor 
strength testing was 4 to 5 in the hip flexors, knee quadriceps 
extensors, ankle dorsiflexors and extensors to the great toe.  
The Veteran did not have any ankylosis of either of the knees.  
There was decreased sensory perception noted starting at the 
halfway mark on both calves.  At the feet the Veteran had no 
sensory perception to light touch.  He could not feet the 
coolness of the floor in a standing position.  There were several 
healing ulcers noted in the lower extremities and both feet.  
There was evidence of peripheral neuropathy as well as diminished 
perfusion of the lower extremities.  Stress testing of the knee 
joints for stability revealed a negative Lachman, pivot shift, 
and anterior and posterior drawer signs.  Stress in the knee 
joints caused no excessive looseness or laxity medially or 
laterally.  The right knee had slight effusion.  There was no 
edema in the left knee.  Palpatory tenderness is diffuse through 
both of the knee joints.  There was no point of maximum intensity 
on percussion of the knees.  Repetitive motion of the knee joint 
caused no additional loss of range of motion; however the Veteran 
complained of mild increasing pain.  There was mild guarding 
present during the examination of the knee joints.  X-ray of the 
knees revealed no radiographic loosening or malalignment of the 
right knee prosthesis, left osteoarthritic changes, old medial 
collateral ligament injury of the left knee, superior patellar 
calcification/ossification in the left knee, and left knee joint 
effusion.  The examiner diagnosed the Veteran with status post 
operative total knee arthroplasty of the right knee with 
residuals, degenerative osteoarthritis of the left knee with 
residuals, and diabetes superimposed on diabetic neuropathy with 
peripheral vascular insufficiency of the lower extremities.  The 
examiner rendered the opinion that the Veteran had partial loss 
of use of his lower extremities, could not walk without a walker 
or cane, and had a maximal distance of 10 feet.  The examiner 
noted that due to the limited movement of the Veteran's knees, 
the Veteran could not stand erect.  The Veteran's partial loss of 
use of the lower extremities was noted to be due to loss of knee 
extension and diminished sensory perception secondary to diabetic 
neuropathy and peripheral vascular insufficiency.

In June 2009 the Veteran was afforded a VA C&P peripheral nerves 
examination.  The Veteran reported that he had chronic bilateral 
lower extremity pain, numbness, and tingling sensations from the 
mid lower legs to his plantar surfaces of his feet and as a 
result used an electric wheelchair for traveling.  The Veteran 
indicated that he did not feel any sort of sensation in the mid 
lower extremities including the plantar surfaces and toes of his 
feet.  The Veteran had muscle strength of 3 in the right and left 
lower extremities.  He had decreased flexion in the right knee 
due to a total knee replacement.  Decreased left knee flexion due 
to severe osteoarthritis.  Ankle dorsiflexion was limited by 
moderate edema.  The Veteran failed the monofilament testing 
bilaterally and had moderate edema in both feet.  His toes were 
intact.  He had moderate onychomycosis bilaterally and his skin 
was very fragile with some areas that were bleeding.  Pain, light 
touch, and position sensations were decreased.  Reflex 
examination was 2+ in the biceps, triceps, brachioradialis, and 
abdomen bilaterally.  Reflex examination was 1+ in the knee and 
ankle bilaterally.  The left plantar and right plantar flexions 
were normal.  There was muscle atrophy and no abnormal muscle 
tone.  There were no tremors, tics, or abnormal movements.  The 
functionality of the joints were not affected by the Veteran's 
nerve disorder.  The Veteran's gait was abnormal more likely due 
to severe bilateral lower extremity peripheral neuropathic pain 
and his peripheral vascular changes both as a complication of his 
diabetes mellitus rather than his bilateral knee osteoarthritis.  
The Veteran was diagnosed with bilateral lower extremity 
peripheral neuropathy that was more likely than not due to his 
diabetes mellitus.  The Veteran had nerve dysfunction.  There was 
neuritis and neuralgia but no paralysis.  The condition had no 
effect on the Veteran's ability to feed, mild effect on bathing, 
dressing, toileting, and grooming, moderate effect on chores, 
severe effect on recreation and traveling, and prevented 
shopping, exercise, and sports.

In July 2009 the Veteran was noted to have peripheral neuropathy 
affecting the motor and sensory components in the bilateral lower 
extremities.

The Board finds that entitlement to service connection for loss 
of use of both lower extremities is not warranted.  The Board 
acknowledges that the Veteran is currently in receipt of service 
connected benefits for bilateral peripheral neuropathy of the 
lower extremities and bilateral knee disorders; however, the 
manifestations of the Veteran's service connected lower extremity 
disabilities do not more nearly approximate loss of use.  The 
Veteran's service-connected disabilities of the lower extremities 
manifest a loss of sensation in the feet and inability to extend 
the knees completely.  The Veteran's service-connected 
disabilities of the lower extremities manifest neuralgia and 
neuritis.  The Veteran has been noted, throughout the period on 
appeal, to be unable to walk without the assistance of a walker 
or cane and to be unable to walk a significant distance requiring 
the use of an electric wheelchair or scooter.  The Board notes 
that the Veteran has been noted to have numbness in the feet, to 
have failed the monofilament sensory test for both feet, and to 
have been diagnosed with proprioception of the feet.  However, an 
no time have either of the Veteran's lower extremities manifested 
complete ankylosis or any joint, shortening of either lower 
extremity by 3 1/2 inches or more, or complete paralysis of the 
external popliteal nerve encompassing foot drop, inability to 
dorsiflex the foot, loss of extension of the proximal phalanges 
of the toes, loss of abduction of the foot, and weakened 
adduction of the foot.  The Board acknowledges that the Veteran 
requires the use of an electric wheelchair or scooter for 
significant distances; however, the Veteran is able to transfer 
and to walk short distances and around the house with the aid of 
a cane or a walker.  After examination in December 2008 the 
examiner rendered the opinion that the Veteran had partial loss 
of use of the lower extremities.  As such, the Board finds that 
the preponderance of the evidence reveals that the Veteran's 
service-connected disabilities of the lower extremities do not 
equate to complete loss of use of the lower extremities and, 
therefore, entitlement to service connection for loss of or loss 
of use of the lower extremities is denied.

III.  Automobile and Adaptive Equipment or Adaptive Equipment 
Only

The Veteran seeks entitlement to automobile and adaptive 
equipment or adaptive equipment only.  The Veteran has 
consistently contended that he has balance problems and severe 
numbness that are severe enough to effectively equate to loss of 
use of the lower extremities.

A certification of eligibility for financial assistance in the 
purchase of one automobile or other conveyance and necessary 
adaptive equipment will be made where the Veteran's service-
connected disabilities result in one of the following:

(i) loss or permanent loss of use of one or both feet;

(ii) loss or permanent loss of use of one or both hands; or

(iii) permanent impairment of vision of both eyes, with central 
visual acuity of 20/200 or less in the better eye, with 
corrective glasses vision of 20/200 or better, or if there is a 
field defect in which the peripheral field has contracted to such 
an extent that the widest diameter of the visual field subtends 
an angular distance no greater than twenty degrees in the better 
eye.

38 C.F.R. § 3.808.

In February 2006 the Veteran was afforded a VA C&P eye 
examination.  The Veteran was found to have a visual acuity of 
far 20/60 and near 20/60 uncorrected in the right eye, and far 
20/60 and near 20/80 uncorrected in the left eye.  Corrected the 
Veteran achieved far 20/25 and near 20/20 in the right eye and 
far 20/25 and near 20/20 in the left eye.

In April 2007 the Veteran had visual acuity of 20/30- in the 
right eye and 20/40- in the left eye, corrected.

The Veteran's treatment records reveal that he has been treated 
multiple times for trigger fingers.  However, there is no 
indication in the claims folder and the Veteran does not contend 
that this service-connected hand disabilities manifest symptoms 
more nearly approximate to loss of use.

As discussed above, the Veteran's service-connected lower 
extremity disabilities do not more nearly approximate loss of use 
of one or both feet.  Although the Veteran is in receipt of 
service connected benefits for peripheral neuropathy of the upper 
extremities and residuals of a shell fragment wound of the left 
hand, there is no evidence and the Veteran does not contend that 
these disabilities manifest permanent loss of use of either hand.   
Veteran has not contended that he has loss of use of either of 
his hands or any visual acuity problem.  Thus, entitlement to 
automobile and adaptive equipment is not established pursuant to 
the dictates of 38 C.F.R. § 3.808.

A Veteran who does not qualify as an "eligible person" under 
the foregoing criteria may nevertheless be entitled to adaptive 
equipment, and adaptive equipment only, if he/she is entitled to 
VA compensation for ankylosis of one or both knees, or of one or 
both hips.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 
3.808(b)(1)(iv).  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995), 
citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) 
at 91. There is no clinical evidence of record demonstrating the 
existence of ankylosis of either one of the appellant's hips or 
either one of his knees due to service-connected disability or 
otherwise.

The service-connected disabilities do not result in the severity 
of dysfunction required for automobile adaptive equipment or 
adaptive equipment only.  In the absence of a qualifying 
disability, which is a threshold requirement, there is no legal 
basis for the claim because it cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Thus, based on the evidence of record, the Board finds 
that the appellant does not meet the requirements for financial 
assistance for the purchase of an automobile and adaptive 
automobile equipment or for adaptive equipment only.

For the foregoing reasons, the Board finds that the preponderance 
of the evidence is against the appellant's claim.  Therefore, the 
benefit-of-the-doubt doctrine does not apply, and the appeal must 
be denied.  Gilbert v. Derwinski, supra.


ORDER

Entitlement to service connection for loss of use of both lower 
extremities is denied.

Entitlement to automobile and adaptive equipment or adaptive 
equipment only is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


